DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Moncuit (5154953) in view of Jones (2013/0302542).
           De Moncuit teaches a vacuum glazing comprising a first glass sheet 6 having a thickness Z1 of greater than 8m (i.e. greater than 6mm), a second glass pane 1 or 2, spaced apart by a vacuum air gap 8,  having a thickness Z2 of 1.7 and 2.8mm (i.e. greater than 0.5mm), respectively, wherein the ratio Z1/Z2 is greater than 1.1 (i.e. 4.7 and 2.86 for two thickness of Z2) and the second pane comprises a laminated glazing 10 comprising two glass sheets 1, 2 and a polymer interlayer 3. Refer to figure 3, along with column 12, lines 28-44 and column 13, lines 10-12. De Moncuit does fails to specifically teach the reduced pressure (i.e. vacuum) is 0.1mbar or less, even though a vacuum is generally taught at column 12, lines 10-12.
          Jones teaches that a similar unit with a single pane 2 and laminated pane 3, 14, 15 spaced apart by plurality of spacers 5 can have a vacuum of less than 0.1mbar (i.e. 0.075 torr). Refer to figures 3 and 5, along with paragraph [0033]. 
         Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to De Moncuit to form the vacuum of a pressure less than 0.1mbar, as is taught to be known by Jones, in order to supply the unit with the insulating properties imparted by the recited vacuum since De Moncuit does generally teach a vacuum. This lower pressure would add greater insulating effects to the unit. With regards to claim 2, see Example 5 in De Moncuit. With regards to claim 3, see the 4.7 value above (i.e. 8/1.7=4.7). With regards to claim 4, see Example 5 in De Moncuit. . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Moncuit (5154953) in view of Jones (2013/0302542) as applied to claims 1-10 and 12-14 above, and further in view of Rehfeld (4614676).
          The primary reference teaches the invention substantially as claimed except for the first pane also being laminated pane. 
           However, Rehfeld teach it is known to form an insulated glazing unit with either one single pane and one laminated pane, as recited in applicant’s claim 1, or to form both panes of a laminated structure (figures 3 and 4) in order to provide better sound insulating effects than the one single pane and a single laminated pane. Refer to figures 1-4, along with column 4, lines 32-56. 
          Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to the combination of the primary references to form the first pane of a laminated structure, as is taught to be known by Rehfeld, in order to provide the unit with better sound insulating properties. 
                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        05/08/2021